In re application of							:
Kenneth R. Kreizinger							:		
Serial No. 16/937,858							:	DECISION ON
Filed:	July 24, 2020	 						:	PETITION
For:  ADDITIVE MANUFACTURED MULTI-COLORED WALL PANEL	:

This is a decision on the petition under 37 CFR 1.144 filed on July 13, 2021 to request to reconsideration of the decision mailed on June 29, 2021 denying Applicant’s previous petition filed on May 21, 2021 to withdraw the restriction requirement made final in the Office Action of December 23, 2020. 

A Requirement for Restriction was mailed on October 15, 2020 that set forth a restriction requirement between the inventions drawn to a multi-colored wall panel (Group I, Claims 1-6) and an additive manufacturing process (Group II, Claims 7-19). The Applicant elected Group II with traverse in the response filed on December 12, 2020. A Non-final Office Action was mailed on December 23, 2020 that maintained the original restriction requirement and made this requirement final. Subsequently, the Applicant filed a response on March 19, 2021 and an Ex parte Quayle Action was mailed on March 23, 2021. A petition was timely filed on May 21, 2021 requesting withdrawal of the restriction requirement. A decision denying this petition was mailed on June 29, 2021. A request for reconsideration of this decision was timely filed on July 13, 2021.

The present petition argues that the decision of June 29, 2021 provided new rationale for determining that the claim groupings are drawn to distinct inventions. Further, it is argued, that both claim groupings are directed to a wall panel built by an additive manufacturing process through which the wall panel’s face layer is discharged by multiple computer controlled 3D dispensers over respective designated areas.

Decision

As set forth in the June 29, 2001 decision, MPEP 806.05(f) sets forth that a process of making and a product made by the process can be shown to be distinct if the product as claimed can be made by another and materially different process. In the present case, the claimed product can be made by another and materially different process, such as casting material into a designed area that does not use additively manufacturing process that includes use of computer controlled dispensers. Further, a product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention.  

Contrary to the argument in the present petition, both claim groupings are not directed to a wall panel built by an additive manufacturing process. Rather, Group I is directed to a multi-colored wall panel, i.e. 



an article, and Group II is directed to a process. These two claim groupings are directed to two distinct statutory class of inventions. Further, a product defined by the process by which it can be made is still a product claim and the patentability of product does not depend on its method of production. Specifically, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 and  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the rationale for distinctness between the two claim groupings provided in the decision of June 29, 2021 that the claimed article can be made by a materially different process, i.e. such as casting material into a designed area that does not use additively manufacturing process that includes use of computer controlled dispensers, is deemed to be appropriate and valid.

Accordingly, the claims of Group I and Group II are deemed to have been properly held as being distinct by the Examiner and the decision set forth in the June 29, 2021 decision is deemed proper.

For the above reasons, this petition is DENIED.  



/Keith D. Hendricks/______________________________      
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

Kenneth R. Kreizinger2724 NE 35th StreetFort Lauderdale FL 33306